IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31086
                        Conference Calendar


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

FREDERICK BURKS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 00-CR-50068-1
                       --------------------
                          April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Frederick Burks appeals his convictions for conspiracy to

possess with intent to distribute marijuana and possession with

intent to distribute marijuana.   He seeks to raise for the first

time on appeal several arguments related to the constitutionality

of the stop and search of his commercial vehicle.   Burks filed a

motion to suppress the marijuana seized from the commercial

vehicle he was driving, arguing that his consent to the search

had been coerced.   Burks withdrew his motion to suppress and

waived his arguments set out in the motion to suppress subject to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-31086
                                  -2-

a proposed plea agreement.    Burks did not reurge his motion to

suppress when plea negotiations were unsuccessful.

     Burks argues on appeal that his due process rights were

violated by the state trooper who stopped his truck at random

pursuant to a Louisiana administrative regulation that allows

random stops for administrative searches of commercial vehicles.

He argues that the regulation is unconstitutional on its face

because it dispenses with the Fourth Amendment’s requirement of

probable cause or at least articulable suspicion.      He argues that

Supreme Court jurisprudence requires limitations in the language

of state regulations on a police officer’s discretion to stop a

commercial vehicle, and that the absence of background

information as in United States v. Fort, 248 F.3d 475 (5th Cir.

2001) renders the state trooper’s decision to stop his vehicle

arbitrary and unconstitutional.

     Burks has waived his right to challenge the stop and search

of his vehicle.   Burks withdrew the motion to suppress, with

counsel specifically stating that he was going to “waive” the

motion.   Burks’ failure to pursue the motion to suppress

forecloses him from raising the suppression issue on appeal.

United States v. Chavez-Valencia, 116 F.3d 127, 129-33 (5th Cir.

1997); see also United States v. Lampton, 158 F.3d 251, 259 (5th

Cir. 1998)(applying Chavez-Valencia).       We, therefore, decline to

consider his arguments.

     AFFIRMED.